DETAILED ACTION
1.	This communication is in response to the Application filed on 11/25/2020. Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (EP0593850A2; hereinafter CHUNG) in view of Neuendorf, et al. (US 20140016785; hereinafter NEUENDORF).
As per claim 1, CHUNG (Title: Method and apparatus for subband filtering of a stereo audio signal) discloses “An audio signal encoding method comprising: generating a plurality of first audio signals by performing filtering on an input audio signal using an analysis filter bank; generating a plurality of second audio signals by performing downsampling on the first audio signals, respectively; and outputting [ a bitstream ] by encoding and quantizing the second audio signals (CHUNG, [0003], Subband coding is a method in which an audio signal is divided into a plurality of frequency bands <read on using filter banks>, and the respective bands are down-sampled using a Nyquist frequency to be converted into low-band signals which are then coded by adaptive differential pulse code modulation <read on quantizing/encoding for output>).”
CHUNG does not expressly disclose “a bitstream ...” However, this feature is taught by NEUENDORF (Title: Audio encoder and decoder having a flexible configuration functionality). 
In the same field of endeavor, NEUENDORF teaches: [0005] “The functions of the decoder are to find the description of the quantized audio spectra or time domain representation in the bitstream payload and decode the quantized values and other reconstruction information.”

As per Claim 2 (dependent on claim 1), CHUNG in view of NEUENDORF further discloses “generating the first audio signals including different frequency bands of a frequency band of the input audio signal by performing filtering on the input audio signal using a plurality of band-pass filters (BPFs) included in the analysis filter bank and configured to filter different frequency bands (CHUNG, [0003], an audio signal is divided into a plurality of frequency bands <read on BPFs>).”  
As per Claim 3 (dependent on claim 2), CHUNG in view of NEUENDORF further discloses “performing downsampling on the first audio signals proportionally to the number of the BPFs (CHUNG, [0003], the respective bands are down-sampled using a Nyquist frequency to be converted into low-band signals).”  
As per Claim 4 (dependent on claim 1), CHUNG in view of NEUENDORF further discloses “encoding the second audio signals using sub-encoders including neural networks respectively corresponding to the second audio signals (CHUNG, [0003], converted into low-band signals which are then coded <read on quantizing and encoding>. <The applicant must clarify how and why a ‘neural network’ is included in an audio encoding/decoding process. For example, neural network is basically a classifier, so is the neural network included to classify if the input audio is music or voice or else? And if voice, to classify is it stationary voiced or transitory or unvoiced or else? If music, is it to classify violin, drum, guitar, and so on. Without clear description, there is no way the examiner can address the recited limitation. The Specification does not provide sufficient description on this limitation>).”  
As per Claim 5 (dependent on claim 4), CHUNG in view of NEUENDORF further discloses “determining a bit allocation per sub-band based on encoded second audio signals obtained through the encoding; and controlling a bit allocation of each of the sub-encoders based on the determined bit allocation (NEUENDORF, [0041], due to a strong restriction on bit demand in the encoder <read on bit allocation>; CHUNG, [0003], low-band signals which are then coded by adaptive differential pulse code modulation <read on quantizing/encoding into bitstream for output, based on bit allocation per sub-band>).”
As per claim 6, CHUNG discloses “An audio signal decoding method comprising: restoring a plurality of second audio signals by inversely quantizing and decoding a received bitstream; restoring a plurality of first audio signals by performing upsampling on restored second audio signals obtained through the restoring; and restoring an input audio signal by performing filtering on restored first audio signals obtained through the restoring using [ a synthesis filter bank ] (CHUNG, [0007], The encoded signal is decoded by a decoder 24 <read on inverse quantizing and decoding> and an interpolator 26 interpolates the decimated signal <read on upsampling>, so as to restore the signal having been originally sampled).”
CHUNG does not expressly disclose “a synthesis filter bank ...” However, this feature is taught by NEUENDORF (Title: Audio encoder and decoder having a flexible configuration functionality). 
In the same field of endeavor, NEUENDORF teaches: [0005] “The functions of the decoder are to find the description of the quantized audio spectra or time domain representation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NEUENDORF in the system taught by CHUNG to provide synthesis filtering at decoder based on decoded bitstream to reconstruct the coded audio signal.
As per Claim 7 (dependent on claim 6), CHUNG in view of NEUENDORF further discloses “decoding the second audio signals using sub-decoders including neural networks respectively corresponding to the second audio signals (CHUNG, [0007], The encoded signal is decoded by a decoder 24 <see Claim 4, the applicant must clarify how and why a ‘neural network’ is included in an audio encoding/decoding process. The Specification does not provide sufficient description on this limitation>).”  
As per Claim 8 (dependent on claim 7), CHUNG in view of NEUENDORF further discloses “determining a bit allocation per sub-band based on decoded second audio signals obtained through the decoding; and controlling a bit allocation of each of the sub-decoders based on the determined bit allocation (NEUENDORF, [0041], due to a strong restriction on bit demand in the encoder <read on bit allocation>; CHUNG, [0007], The encoded signal is decoded by a decoder 24 <read on the associated bit allocation in synchronization/agreement with the encoder>).” 
As per Claim 9 (dependent on claim 6), CHUNG in view of NEUENDORF further discloses “performing upsampling on the first audio signals proportionally to the number of band-pass filters (BPFs) included in the synthesis filter bank (CHUNG, [0007], an interpolator .” 
As per Claim 10 (dependent on claim 6), CHUNG in view of NEUENDORF further discloses “performing filtering on the first audio signals using BPFs included in the synthesis filter bank and configured to filter different frequency bands; and restoring the input audio signal by synthesizing filtered first audio signals obtained through the filtering (CHUNG, [0007], The encoded signal is decoded by a decoder 24 <read on the associated filtering and synthesis for restored audio signal>;  NEUENDORF, [0090], The reconstructed excitation is sent through an LP synthesis filter to form a time domain signal).” 
Claim 11 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. CHUNG also teaches: [Abstract] “A filtering apparatus reads out the filter coefficients selected from the memory area by a memory controller and filters the audio signal of the stereo channel by parallel-processing.”
Claims 12-13, 14, 15 (similar in scope to claims 1-2, 4, 5) are rejected under the same rationale as applied above for claims 1-2, 4, 5. CHUNG also teaches: [Abstract] “A filtering apparatus reads out the filter coefficients selected from the memory area by a memory controller and filters the audio signal of the stereo channel by parallel-processing.”
  					Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.


/FENG-TZER TZENG/	6/14/2021

Primary Examiner, Art Unit 2659